Citation Nr: 1706385	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  00-09 829	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lesions of the body, to include as due to an undiagnosed illness.  

(The issues of entitlement to service connection for fatigue and weakness, a mood disorder with depressive symptoms, and for sleeplessness, all claimed as due to an undiagnosed illness, and entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU), will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served for a period of active duty for training from January 1963 to July 1963.  He had a period of active duty from September 1990 to June 1991, and personnel records show that during that time he served in Southwest Asia during the Persian Gulf Conflict.  Evidence of record also indicates that he served in the Tennessee Army National Guard from December 1962 to April 1992.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 1999 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a personal hearing with a Decision Review Officer (DRO) at the RO in July 2000.  In a VA Form 9, in April 2000 the Veteran requested a hearing before the Board.  A February 2002 DRO conference report indicates that he was contacted and stated that he did not want a hearing before the Board at the RO.  Thus, the request for the hearing was withdrawn.  

In September 2002, the Board attempted to develop the Veteran's claims to obtain service medical records.  In September 2003, the Board remanded the Veteran's claims for procedural purposes.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and the Veteran's Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002).  

In pertinent part, in July 2005 the Board denied service connection for hypertension and diabetes, and reopened and remanded a claim for service connection for chronic obstructive pulmonary disease (COPD), claimed as a lung condition.  The Board remanded an application to reopen a claim for service connection for actinic keratosis, seborrheic keratosis, and acanthosis nigricans, claimed as lesions on the body, to obtain VA clinical records and records of fee-based dermatology appointments at a private facility.  

A March 2007 Board decision denied a claim for service connection for lung condition (initially identified as chronic obstructive pulmonary disease and later diagnosed as interstitial lung disease) but reopened a claim for service connection for lesions on the body (including actinic keratosis, seborrheic keratosis, and acanthosis nigricans), and denied the claim on the merits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which in August 2009 found that he was not provided adequate VCAA notice as to how to substantiate the claim for skin lesions and that notice as to the claim for service connection for a lung disability misled him to believe that he did not have to submit nexus evidence.  For these reasons, the March 2007 Board decision was vacated as to those matters and those claims were remanded to the Board.  In June 2010 the Board remanded those claims, recharacterizing the skin disability (based on the description by the Court) as lesions on the body, including actinic keratosis, seborrheic keratosis, and acanthosis nigricans, to include as due to an undiagnosed illness, to have the RO issue appropriate corrective notice.  

Thereafter, in April 2013 the Board denied service connection for a lung disorder, to include as due to an undiagnosed illness; and also granted reopening of the claim for service connection for lesions on the body, to include as due to an undiagnosed illness, but prior to adjudicating that claim on the merits it was remanded to the RO.  The Veteran did not appeal the denial of service connection for a lung disorder, to include as due to an undiagnosed illness, to the Court and, so, that Board decision is final as to that claim.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  



FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran was diagnosed with various forms of skin disease beginning several years after service.  

3.  The Veteran's skin diseases are attributed to known clinical diagnoses, including actinic keratoses, seborrheic keratoses, basal cell carcinomas, squamous cell carcinomas, eczema, and various fungal infections, and are not shown to be causally or etiologically related to any disease, injury, or incident of service.  


CONCLUSION OF LAW

The criteria for service connection for lesions of the body, including actinic keratosis, seborrheic keratosis, and acanthosis nigricans, to include as due to an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  

Because the rating decision which is appealed preceded the November 2000 enactment of the VCAA, the RO initially attempted to comply with the VCAA notice provisions by issuing such a notice letter to the Veteran in 2005.  

As noted, a March 2007 Board decision found that new and material evidence had been submitted to reopen the claim for service connection for lesions of the body, but denied the underlying service connection claim.  On appeal, in August 2009 the Court vacated the 2007 Board decision finding that although the Veteran was advised that he needed new and material evidence to reopen his claim, he was not notified of what was needed to substantiate his claim.  Absent such notice, he was not provided a meaningful opportunity to participate in the processing of his claim.  Specifically, although he was notified of the need to establish a nexus between his current disability, and service, this notice was followed directly with information that as a Gulf War veteran his disability would be presumed. ("The cause of a disability is presumed for the following veterans who have certain diseases: [inter alia], veterans who served in Southwest Asia during the Gulf War")  The Court found that it was reasonable for the Veteran to believe that he did not have to submit evidence of nexus.  Since the notice was susceptible to this interpretation it prejudiced his ability to meaningfully participate in the processing of his claim.  In June 2010 the Board remanded this issue to provide proper notice and cited the law and regulations governing claims relative to qualifying chronic disabilities by Persian Gulf Veterans.  

However, the remand in June 2010, while addressing claims for both service connection for a lung condition and lesions of the body, inadvertently stated in the action paragraphs that notice was to be provided as to a lung condition but did not specifically instruct that the required notice be provided as to the claim for service connection for lesions of the body.  Consequently, the RO sent the Veteran a notice letter dated September 14, 2010, with an accompanying enclosure entitled "Submitting evidence for claims about GULF WAR UNDIAGNOSED ILLNESS" to help him submit evidence in support of that claim.  However, the RO letter specifically addressed only the claim for service connection for a lung condition, and not service connection for lesions of the body.  

Thus, the Board remanded the claim for service connection for skin lesions in April 2013 to correct the matter of the proper VCAA notice and to obtain clarifying medical opinions as to whether the Veteran had an undiagnosed illness manifested by skin complaints and, if so, whether such were related to environmental facts during military service in Southwest Asia.  The corrective notice was provided to the Veteran by RO letter of May 9, 2013.  The claim was readjudicated by the RO in a June 2015 supplemental statement of the case (SSOC).  Thus, any notice error was cured by providing notice followed by readjudication, e.g., in an SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Thus, the duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Duty to Assist

As to the duty to assist, the Veteran's post-service private treatment records have been obtained.  The Veteran had reported that he had seen Dr. B. with Tri-City Skin and Cancer but since 2013 had seen him on a fee basis.  In January 2015 the RO requested additional treatment records of Dr. P.B., formerly associated with Tri-City Skin and Cancer (records of which are on file).  Also on file are records of treatment at Medical Care, PLLC.  

The Veteran's VA treatment records have been obtained and considered.  In April 2002 the RO provided the Veteran with a copy of all available service records.

The available service treatment records (STRs) are on file.  In this regard, the Board notes that the record does not contain the STRs of the Veteran's period of active service from September 1990 to June 1991.  VA requested the service medical records from the National Personnel Records Center (NPRC) on multiple dates from 1995 to 1997.  All attempts were unsuccessful to locate the service records from his active service during the Persian Gulf War.  In July 1997, the RO determined that all efforts to locate additional service medical records for the Veteran were met with negative results.  In December 2002, the Board made additional requests to attempt to obtain the veteran's service medical records from the Tennessee Army National Guard (TNARNG) Headquarters, the veteran's TNARNG unit, and a MASH unit from Tennessee.  These additional attempts were also unsuccessful.  Each search was unable to locate any additional service medical records pertaining to the Veteran's service during the Persian Gulf War.  The Board finds that reasonable attempts were made to obtain identified relevant evidence as required under 38 C.F.R. § 3.159(c) and that VA has satisfied its duty to assist in this regard.  

The Veteran has been afforded multiple VA examinations as to his claimed skin disability.  The 2013 Board remand requested that the case be returned to the 2010 VA examiner for addendum opinions or, if not available, to another VA examiner.  In June 2013 the examiner that conducted the May 2010 VA Gulf War examination reviewed the records and rendered the requested medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  At the time of the examinations his records were reviewed prior to rendering a medical nexus opinion by that examiner.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that the examiner misstated any relevant fact.  Therefore, as the opinions were based on review of the record, including the Veteran's statements, cited medical literature, and provided rationales for the opinions, the Board concludes that the resulting opinions are adequate.  

However, the Board notes that "there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Moreover, the Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  

The Veteran has stated that the clinician that conducted the 2010 examination and rendered the addendum opinions was only a nurse practitioner.  However, the Court has already rejected the contention that a nurse practitioner is not competent to either conduct a VA examination or to render a competent medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  In Cox, the Court held that, "[a] nurse practitioner, having completed medical education and training, [ ] fits squarely into the requirement of [38 C.F.R.] § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Cox, 20 Vet. App. at 569.  Indeed, "VA benefits [from] a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)). 

The presumption does not attach when there is evidence of irregularity in VA's process of selecting the examiner, Wise v. Shinseki, 26 Vet. App. 517, 525 (2014), and it may be rebutted by clear evidence of incompetence, Parks, 716 F.3d at 585 (citing Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004), and Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001)).  The Veteran does not offer any such evidence, nor can any be discerned from the record.  Here, the adequacy of the examination and medical opinions are not otherwise challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

The Veteran testified at a 2000 DRO hearing.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Since that hearing the Board remanded the case to help substantiate the claim.  

When deficiencies in a claim are determined in an appeal to the Court, such as in a Joint Motion for Remand (or as here in a memorandum decision) the claimant is aware of any evidentiary and legal deficiencies, prior to the case being returned to the Board and, as such, any failure of an official presiding at a hearing to comply with 38 C.F.R. § 3.103(c)(2) is not prejudicial.  Pitts v. Shinseki, 700 F.3d 1279 (Fed.Cir. Nov. 20, 2012).  Additionally, even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Lastly, there has been no allegation of any failure to comply with the requirements of 38 C.F.R. § 3.103(c)(2).  

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the record reflects that the Veteran is in receipt of retirement, as opposed to disability, benefits from the Social Security Administration (SSA).  Therefore, it is not necessary to request records from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Background

The Veteran's available service treatment records are negative for any complaints regarding the skin.  Significantly, both the Veteran's December 1962 enlistment examination and June 1963 separation examination from his first period of service show normal "skin."  A January 1990 National Guard examination also shows normal "skin."  Furthermore, in a January 1990 report of medical history the Veteran denied "skin diseases."  

As noted, however, these are the only service treatment records that are associated with the claims file and none of the treatment records from the Veteran's period of active service are of record. 

A March 1991 letter from the Department of the Army indicated that the Veteran had been exposed to toxic air pollution, i.e., hydrogen sulphide, during his period of active service in Kuwait when oil wells were blown up.   

A statement from the first sergeant of his unit Sergeant G. explained that the unit was within 1,000 yards of oil wells, refineries, and storage tanks that were on fire.  In all directions, he could see fire and black smoke and residuals falling all around, so that their uniforms were black with a soot-like substance.  

VA treatment records show that the Veteran was seen in February 1995 for small nodules on his forehead.  He had a history of pruritic scaly lesions, and the diagnosis was actinic keratosis of the forehead.  

On a VA Persian Gulf Registry evaluation in March 1995 it was noted that the Veteran had a basal cell carcinoma on the left side of his forehead.  He had skin tags on the neck but no adenopathy.  The relevant assessment was skin tags.  

On VA examination in July 1995 it was reported that the Veteran continued to smoke 1/2 a pack of cigarettes daily, and a 10 year history of smoking 2 packs daily.  In addition to cigarette smoke, he had been exposed to acid chemicals and ammonia fumes at the Rayon Company where he had worked for 30 years.  During six months in Kuwait City and Saudi Arabia he was exposed to oil fires to a significant degree, to such extent that his skin and clothing were soaked with oily material.  On examination his head, face, and neck were within normal limits.  No scars, including burn scars, were observed.  There was no pertinent diagnosis.  

In an October 1996 statement the Veteran's daughter reported that since his return from the Gulf War his health and behavior had changed.  He had had several "places" on his neck that had been removed by doctors but they kept growing back.  A statement from his wife is to the effect that areas of skin removed by doctors kept growing back. 

A September 1997 VA outpatient treatment (VAOPT) record shows that the Veteran's right great toenail was incurvated and mycotic, and it was noted that he had diabetes.  

On VA dermatology examination in January 1997 the Veteran complained of having had numerous skin tags and moles for a few years.  Some had been removed from his arms and neck and not returned but others had reappeared.  These had been treated with liquid Nitrogen.  On examination he had numerous pigmented plaques with pseudo-horn cysts on the neck, trunk, and extremities.  There were some plaques on his neck, elbows, and the knuckles and distal interphalangeal joints.  There were also numerous papules on his neck and axillae.  The diagnosis was mild acanthosis nigricans.  This was noted to be usually secondary to being overweight with hyperinsulinemia and the risk of diabetes in the future.  There was no treatment for the disorder.  The acrochordons and skin tags were part of the disorder.  Another diagnosis was seborrheic keratoses, without evidence of malignancy, and he had numerous benign seborrheic keratoses throughout his trunk and extremities.  

An August 1998 VAOPT record shows that the Veteran had returned for removal of skin tags from the neck and both axillary areas.  In July 2000 he had a seborrheic kerastosis on the posterior aspect of the right shoulder, and two others on the left side of his chest.  In October 200 he had a rash with a fungal component, described as dermatitis with fungus.  

At the July 2000 hearing before a Decision Review Officer (DRO) the Veteran's service representative reported that the Veteran contended that his body lesions were incurred or aggravated during service while participating in the Persian Gulf War.  Page 1.  The Veteran testified that he had had a VA Persian Gulf War evaluation which he believed was in 1994 [it was actually in 1995].  Pages 1 and 2.  He testified that he had not had a skin disorder during active duty.  Page 3.  He testified that as to skin disease he had had some places cut out but they kept growing back.  This had developed in 1992 after he returned from the Persian Gulf but he had not sought medical treatment at that time.  Page 6.  No doctor had told him that his skin conditions were due to his having been in the Persian Gulf Conflict.  He was advised by the DRO to obtain statements from his physicians linking his skin conditions to his military service.  Page 7.  

A July 2000 VAOPT record reveals that the Veteran had had 2 lesions of his chest and 1 of his right shoulder for a couple of years.  He had had similar lesions of his right arm and leg frozen in the past.  Later that month the 3 lesions were excised, and a pathology study confirmed that they were seborrheic keratoses.  In October 2000 he had a rash in the left axilla, and the assessment was dermatitis with some fungal component.  In October 2001 a hyperkeratotic lesion of the left leg was felt to be either squamous cell carcinoma or severe actinic keratosis.  

Treatment records of a fee-basis dermatologist of Tri-City Skin and Cancer from 2002 to 2014 show continued treatment for actinic keratosis, seborrheic keratoses, basal cell carcinomas, and squamous cell carcinoma.  Some biopsies showed features of acantholysis, and concerns for pemphigus.  

A January 2002 VAOPT record shows that the Veteran had a rash in his groin area.  A March 2002 VAOPT record reveals that a lesion of his left lower extremity, which had been present for 6 to 8 months, was removed.  On microscopic examination it felt to be papillomatosis with hyperkeratosis; but, the pathology diagnosis was seborrheic keratosis versus squamous cell carcinoma.  Another VAOPT in that month noted that he had a fungal infection.  

A May 2002 VAOPT record reveals that skin from the right side of the upper back was on microscopic examination felt to be parakeratosis, focal acantholytic dyskeratosis, suprabasal clefting, focal spongiosis, and superficial perivascular chronic inflammation.  It was commented that these findings were suspicious for Grover's disease, which was transient acantholytic dermatosis.  

A July 2002 VAOPT record reflects that the Veteran has a rash on his neck and groin.  He was concerned that his skin disease could be due to exposure to different chemicals.  It was indicated that his "skin problem was R\O for fungal infection" and that he was thought to have Grover's disease.  The assessment was Grover's disease.  It was noted that he had a chronic skin rash that looked typically like mycoses but which had not responded to antifungal cream.  The findings of the May 2002 microscopic examination and biopsy were repeated.  He had responded to steroidal cream which was the recommended treatment for Grover's disease.  A February 2003 VAOPT record shows that his Grover's disease was stable but he had actinic keratoses on his scalp.  

Records of 2002 to 2006 from Tri-Cities Skin and Cancer show that in August 2002 on the Veteran's upper back he had a suprabaslar acantholyosis but that "pemphigous vulgaris" should be excluded.  No features were seen suggesting "Darier's or Hailey-Hailey, or transient acantholytic dermatosis (Grover's disease)."  Nine areas of actinic keratoses were frozen with liquid nitrogen.  A past VA biopsy was consistent with Grover's disease, known as transient acantholytic dermatitis.  It was reported that he likely had transient acantholytic dermatitis of the back which was usually a nonspecific finding that could be seen in normal skin, as well as in multiple other skin conditions.  He also had tinea manum.  A clinical record later that month reflects that after reviewing VA studies there was no further evidence of pemphigus vulgaris, clinically, at that time.  The assessment was tinea corporis.  In January 2006 it was noted that in 2002, when originally seen, biopsies showed features of acantholysis and concerns for pemphigus.  The original suspicion was that he had pemphigus or Grover's disease, although the clinical impression was tinea.  It was observed that as to whether the Veteran had hypertrophic actinic keratosis versus squamous cell carcinoma, after a microscopic examination the diagnosis was hypertrophic actinic keratosis of the scalp.  A handwritten assessment/plan reflects that the Veteran had five diagnoses which were (1) a yeast intertrigo, (2) tinea corporus, (3) hand eczema, (4) actinic keratoses, and (5) hypertrophic actinic keratoses versus squamous cell carcinoma on the right side of the scalp.  

An October 2004 VAOPT record shows that the Veteran reported having tiny bumps on his right hand, which had occurred off and on since he was in Saudi Arabia in 1990 and he had seen a skin specialist but no one could tell him what it was.  

A March 2005 VAOPT record shows that the Veteran had tinea pedis and onychomycosis.  

On VA pulmonary examination in May 2006 it was reported that the Veteran had previously worked at North American Rayon Company and was constantly exposed to chemical fumes, including ammonia, but had used a respirator when handling ammonia.  

A September 2008 report from Tri-Cities Skin and Cancer shows that the Veteran had a history of skin cancer of the left side of the chest of one year duration, with associated signs and symptoms of basal cell carcinoma.  He had eczema of the hands.  An examination revealed erythematous based hyperkeratotic papules, eczema of the hands, and on the legs he had nonpalpable petechiae.  

On VA Gulf War examination in May 2010 the Veteran was interviewed on two occasions, his records were reviewed, and he was provided a physical examination.  As to the Veteran's skin, it was reported that the onset of his skin problems had been in 1995.  His history of treatment was summarized.  His skin problems in various areas of his body had been diagnosed as seborrheic keratosis, Grover's disease (transient acantholytic dermatosis), basal cell carcinoma, squamous cell carcinoma, actinic keratosis, and tinea corporis.  The examiner reported that the Veteran's skin problems had not occurred during service but had occurred after service.  It was reported that basal and squamous cell cancers had known risk factors and causes.  Actinic keratoses were secondary to frequent or intense exposure to ultraviolet rays, typically from the sun.  Tinea corporis was due to a fungus.  According to "mayoclinic.com" the exact cause of atopic dermatitis, i.e., eczema, was unknown but was likely due to a combination of dry, irritated skin together with a malfunction of the immune system; and stress and emotional disorders could worsen atopic dermatitis but did not cause it.  Also, atopic dermatitis often occurred along with allergies and/or hay fever.  

A March 2012 report from Tri-Cities shows the results of dermatologic pathology tests from 2007 to 2013.  These show that in 2007 the Veteran had nodular basal cell carcinoma of the left side of the chest.  In January 2009 he had well-differentiated squamous cell carcinoma of the right periarticular but in February 2009 he had no residual carcinoma in that area.  In August 2009 he had actinic keratosis of the right anterior scalp.  In January 2011 he had a neurofibroma of the left side of the neck.  In March 2012 he had well-differentiated squamous cell carcinoma of the right forearm.  

In a January 2011 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he felt that his exposure to desert sun and sand, oil fires and diesel fuels in Kuwait were the cause of his diagnosed skin cancers.  Also, he felt that the diagnosed fungal infections of his hands and legs were an undiagnosed condition.  

VAOPT records show that in April 2013 the Veteran was seen for a follow-up for actinic keratoses and eczema of his legs.  It was reported that he still used an ointment, intermittently, for dermatitis on his legs.  On physical examination he had four papules on his scalp, and a few scattered seborrheic keratoses on his trunk.  He had chronic actinic damage with scattered ecchymosis on his arms.  The impressions were actinic keratoses; and eczema of the legs.  

Received in May 2013 were multiple color photographs depicting the state of the Veteran's skin.  

In June 2013 the VA examiner that conducted the May 2010 VA Gulf War examination reviewed the records for the purpose of responding to queries posed in the April 2013 Board remand.  

With respect to seborrheic keratoses it was stated, citing one medical literary source, it was a very common condition and most people developed it at least once in their lifetime.  The tendency towards multiple seborrheic keratoses might be inherited.  Another medical source noted that the exact cause was not known but they were very common and generally increased in number with age.  Although anyone could develop seborrheic keratoses, one might be more likely to develop the condition if older than age 50 or had a family history.  The opining clinician summarized the Veteran's dermatological treatment and concluded that it was less likely than not that the seborrheic keratoses were incurred in or caused by a claimed inservice event.  

Concerning tinea corporis and fungal infections it was stated, citing a medical literary source, that tinea corporis/cruris was a ringworm/fungal infection caused by parasitical micro-organisms.  Such mold-like fungi (dermatophytes) lived on the cells of the outer layer of skin.  Ringworm was contagious and spread by direct skin-to-skin contact with humans or animals or even by contact with surfaces an infected person or animal had recently touched.  It was further observed that while the Veteran had been diagnosed with probable Grover's disease, Dr. C. had stated that "the final clinical impression was that he had tinea."  Also, it was noted that the Veteran had no skin condition documented on the VA general medical examination in 1995.  The opining clinician summarized the Veteran's dermatological treatment and concluded that it was less likely than not that this condition was incurred in or caused by a claimed inservice event.

As to mild acanthosis nigricans, it was stated, citing a medical literary source, that this was a velvety thickening and hyperpigmentation of the skin, usually in the axillae and other body folds.  It might be related to heredity or associated with endocrine disorders, obesity, or drug administration.  The opining clinician summarized the Veteran's dermatological treatment, observing that a physician had reported in January 1997 that acanthosis nigricans was a risk factor for diabetes in the future, and the opining clinician observed that the Veteran was, in fact, later diagnosed as having diabetes.  Thus, after summarizing relevant treatment, the opining clinician concluded that it was less likely than not that this condition was incurred in or caused by a claimed inservice event. 

As to skin tags, it was stated, citing a medical literary source, that these were pedunculated papillomas and were very common in the elderly, obese, and were an obligatory lesion in acanthosis nigricans.  Attention was drawn to the opinion relative to acanthosis nigricans, and the opining clinical concluded, after summarizing relevant treatment, that it was less likely than not that this condition was incurred in or caused by a claimed inservice event.  

With respect to basal cell carcinoma it was stated, citing a medical literary source, that these might occur at any age although they were more common after age 40.  Cumulative sun exposure was an important risk factor.  Citing another medical literary source it was stated that certain phototypes were highly susceptible to development of basal cell carcinoma with prolonged sun exposure.  Heavy sun exposure in youth could also be a risk factor.  Thus, the opining clinician concluded, after summarizing relevant treatment, that it was less likely than not that this condition was incurred in or caused by a claimed inservice event.  

As to squamous cell carcinoma, it was stated, citing a medical literary source, that most squamous cell carcinoma resulted from prolonged exposure to ultraviolet radiation, either from sunlight or tanning beds or lamps.  Having fair skin provided less protection from damaging ultraviolet radiation.  Citing another medical literary source it was observed that squamous cell carcinoma was the second most common form of skin cancer and occurred on sun-exposed areas.  After summarizing relevant treatment, the clinician opined that it was less likely than not that this condition was incurred in or caused by a claimed inservice event.  

Addressing actinic keratoses, it was stated, citing a medical literary source, that these lesions were due to years of cumulative sun exposure.  They became progressively more common after age 40 and multiple lesions were often present.  Citing another medical literary source it was observed that frequent or intense exposure to ultraviolet rays, typically from the sun, caused actinic keratoses.  After summarizing relevant treatment, the clinician opined that it was less likely than not that this condition was incurred in or caused by a claimed inservice event.  

With respect to eczema, it was stated that the causes of eczema included allergic contact hypersensitivity to specific allergens, e.g., poison ivy, poison sumac, topical medications, and "fragrances, etc."  Eczema might be acute or chronic.  It was noted that the Veteran did not have any evidence of eczema after returning from the Persian Gulf.  After summarizing relevant treatment, the clinician opined that it was less likely than not that this condition was incurred in or caused by a claimed inservice event.  

Treatment records of a fee-basis dermatologist in 2002 and 2006 show continued treatment for actinic keratosis, seborrheic keratoses, and squamous cell carcinoma.  Some biopsies showed features of acantholysis, and concerns for pemphigus.  

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]; Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, e.g., cancer, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The Board notes that the Federal Circuit recently clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a), such as cancer, which does not include the other diagnosed skin disabilities in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(i) and (ii).  

Under 38 C.F.R. § 3.317(2) a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(ii).  

Objective indications of chronic disability'' include both ''signs,'' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317.  

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317.

Compensation shall not be paid under this section for a chronic disability: (i) If there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) If there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) If there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; (13) menstrual disorders.  38 C.F.R. § 3.317.  

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Veteran contends that his skin disability(ies) is or are related to his military service, to include as due to an undiagnosed illness, and in particular to exposure to smoke from oil well fires while serving in the Persian Gulf.  As to this, the Veteran conceded at the 2000 DRO hearing that he had not had a skin disease during active duty but had first developed dermatological symptoms in 1992, a year after his active duty.  Nevertheless, signs and symptoms of the skin may be manifestations of an undiagnosed illness or medially unexplained chronic multisymptom illness.  

However, the earliest clinical evidence of record of skin symptoms does not antedate 1995.  Moreover, since his military service there have been multiple diagnoses of skin diseases.  These include a yeast infection, i.e., intertrigo, tinea corporus, tinea pedis, tinea manum, eczema, actinic keratoses, acantholytic dermatosis, seborrheic keratoses, squamous cell carcinoma, and basal cell carcinoma.  Having been diagnosed, these diseases are not qualifying undiagnosed illnesses or medically unexplained chronic multisymptom illnesses within the meaning of 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i).  In this regard, the Veteran's lay opinion that his fungal infections are undiagnosed illnesses is simply not competent to establish this as a fact because he lacks the education, training and expertise to render a diagnosis such of this which is beyond the scope of a layperson's knowledge. 

In addition to the Veteran having been given clinical diagnoses for his skin diseases, the evidence does not establish that he has any dermatological symptom which is unaccounted for in the variously diagnosed skin diseases.  38 C.F.R. § 3.317(a)(1)(i).  Accordingly, service connection under the special rules governing chronic diseases in Gulf War Veterans is not warranted here.

However, if the record establishes direct service connection for his skin diseases, service connection may also be granted.  The Board has considered the statements of the Veteran, his wife, daughter, and service comrade.  However, in essence, these only confirm that the Veteran has had dermatological symptoms beginning at an unspecified point in time after his active duty in the Persian Gulf.  The lay testimony of the Veteran and the lay statements of record do not establish that a skin disease was incurred during service.  Neither the Veteran nor the other laypersons are competent to diagnose a disease.  See Jandreau, 492 F.3d. 1377.  In this regard, a skin disease is capable of lay observation.  However, while there is some evidence which indicates that the Veteran suggested that he had dermatological symptoms during service, his testimony and the majority of the clinical histories he has related date the onset of dermatological symptoms to a time beginning after his military service.  In sum, the Board is persuaded that the preponderance of the evidence establishes that none of the clinical or lay evidence is probative for the purpose of establishing that dermatological symptoms, and in fact any skin disease, were present during service.  In fact, no form of skin cancer, i.e., basal cell carcinoma or squamous cell carcinoma, was diagnosed within one year of service nor is there competent evidence that any of the manifestations to which the Veteran attested that he had in 1992 were a form of cancer.  In fact, the earliest skin symptoms were those diagnosed in 1995 and they were actinic keratoses.  And, while the Veteran was exposed to sunlight during his military service, including in the Persian Gulf, he was also exposed to sunlight, as is everyone, both prior to and after his military service and there is no competent evidence that his inservice exposure is as likely as not the cause of his actinic keratoses or, as he apparently implies within his lay statements, his various skin cancers.  

The Veteran has also conceded that no physician had informed him that a skin disease began during active service.  As to this, the Veteran has been afforded VA examinations as to his claimed skin lesions.  A number of dermatological diseases have been diagnosed at the time of the examinations but the opinions rendered are all to the effect that each of the dermatological diseases which have been diagnosed are unrelated to his military service.  In reaching such opinions the record was review and it must be noted that the record reflects the Veteran's postservice exposure to chemical fumes as a potential contributory factor.  

The only evidence which attempts to establish a nexus between the Veteran's postservice skin diseases and his military service are his testimony and lay statements of records.  However, as noted, he has conceded that no physician has ever told him that any skin disease is related to his military service.  Moreover, he has not reported a contemporaneous medical diagnosis or medical opinion linking any of the forms of dermatological diseases to military service, nor has lay evidence describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372.  

And this is despite his having received treatment not only by VA clinical sources but also by private clinical sources.  Weighing against this lay evidence are the medical opinions of record which affirmatively establish that his variously diagnosed skin diseases are unrelated to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and, so, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Service connection for lesions of the body, to include as due to an undiagnosed illness, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


